The particular facts and circumstances involved in this case lead me to concur in its disposition. But lest it should be inferred from the opinion that, by precedent and conformity, we have set an invariable standard of punishment for withholding a client's funds for a period of two or three years and until disbarment proceedings are begun, at one year's suspension from the practice of law, I wish to say that I do not entertain any such view. A much longer suspension, or even permanent disbarment, might very properly be the penalty imposed for that very offense under more flagrant circumstances than appear in this case. *Page 185